Deny Writ and Opinion Filed December 17, 2013




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01338-CV

               IN RE NATIONAL UNION FIRE INSURANCE COMPANY
                       OF PITTSBURGH, PA, ET AL., Relators

                Original Proceeding from the 162nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-00351

                            MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lewis
                                  Opinion by Justice Francis
       Relators contend the trial judge erred in denying their “Motion to Stay in Favor of First-

Filed Foreign Action.” The facts and issues are well known to the parties, so we need not

recount them herein. Based on the record before us, we conclude relators have not shown they

are entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d
833, 839–40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY relator’s petition for writ

of mandamus.




                                                  /Molly Francis/
131338F.P05                                       MOLLY FRANCIS
                                                  JUSTICE